FILED
                             NOT FOR PUBLICATION                              MAR 09 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SANDEEP KHOSLA,                                   No. 08-70474

               Petitioner,                        Agency No. A079-580-397

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Sandeep Khosla, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from the immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378

F.3d 959, 962 (9th Cir. 2004), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because the discrepancies between Khosla’s Canadian and United States asylum

applications regarding his name, birth date, and the names of his spouse and

children go to the heart of his claim. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003) (upholding adverse credibility finding where inconsistencies went

to key elements of the asylum claim, including identity). Khosla’s explanations do

not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th

Cir. 2000). Accordingly, Khosla’s asylum and withholding of removal claims fail.

See Farah, 348 F.3d at 1156.

      Further, because Khosla’s CAT claim is based on the same statements found

to be not credible, and Khosla does not point to any evidence that shows it is more

likely than not that he will be tortured if returned to India, his CAT claim fails. See

id. at 1157.

      PETITION FOR REVIEW DENIED.




                                           2                                    08-70474